Citation Nr: 0935046	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  05-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for dizziness.

2.  Entitlement to a compensable rating for tonsillitis.

3.  Entitlement to a compensable rating for status post 
hemorrhoidectomy.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran had active service for more than 26 years, 
including from September 1955 to July 1957 and from June 1975 
to November 1977.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In May 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, as will be explained below, the issue of 
whether new and material evidence has been received to reopen 
a claim of service connection for dizziness is REMANDED again 
to the RO/AMC.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The Veteran's service-connected tonsillitis is mostly 
asymptomatic; it is not manifested by hoarseness, with 
inflammation of cords or mucous membrane, or by hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration or pre-malignant changes on biopsy.  

2.  The Veteran's service-connected status-post 
hemorrhoidectomy is not manifested by large or thrombotic 
hemorrhoids, secondary anemia or fissures, constant slight or 
occasional moderate fecal leakage, occasional involuntary 
bowel movements that necessitate the wearing of a pad, 
extensive leakage and fairly frequent involuntary bowel 
movements or complete loss of sphincter control.  

3.  The scars associated with the Veteran's service-connected 
status-post hemorrhoidectomy are not deep or cause any 
limitation of function of the relevant anatomic region; they 
measure less than 39 sq. cm. in area and are not unstable or 
painful.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tonsillitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code (DC) 6516 (2008).

2.  The criteria for a compensable rating for status-post 
hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, 4.118, Diagnostic Codes 
(DC's) 7332, 7336, 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2002 and February 2003, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence showing that his service-connected 
disabilities had worsened.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting increased (compensable) ratings for 
tonsillitis or for status-post hemorrhoidectomy.  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's increased rating claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notice provided to the 
Veteran has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
tonsillitis and status-post hemorrhoidectomy.  In summary, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

General Laws and Regulations Pertaining to Disability 
Evaluations

The Veteran contends that his service-connected tonsillitis 
and service-connected status post hemorrhoidectomy are more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Tonsillitis

The Veteran's service-connected residuals of a tonsillectomy 
currently are evaluated as zero percent disabling (non-
compensable) by analogy to 38 C.F.R. § 4.97, DC 6516 (chronic 
laryngitis).  See 38 C.F.R. § 4.97, Diagnostic Code 6516 
(2008).  DC 6516 provides a 10 percent rating for chronic 
laryngitis productive of hoarseness, with inflammation of 
cords or mucous membrane.  A maximum 30 percent rating is 
assigned for chronic laryngitis with hoarseness, thickening 
or nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on a biopsy.  

The Board notes that the rating schedule for diseases of the 
nose and throat contains other diagnostic codes pertaining to 
diseases of the throat.  As is explained below in greater 
detail, the Veteran's service-connected tonsillitis does not 
involve tuberculosis, laryngectomy, aphonia or stenosis of 
the larynx, including laryngeal trauma.  See 38 C.F.R. 
§ 4.97, DC's 6515, 6518-6520 (2008).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  These diagnostic codes thus are 
inapplicable.  

On VA examination in April 2003, the Veteran reported that he 
began having recurrent tonsillitis in the service, usually 
every few months.  He also reported that he presented 
sometimes for medical care and was treated with antibiotics.  
The Veteran related that he usually self-treated by gargling 
saltwater.  The Veteran did not report any complications such 
as abscesses or worsening of infection.  He reported having 
his most recent episode within the prior three months.  
Examination resulted in a diagnosis of currently asymptomatic 
tonsillitis.  No abnormalities of the nose, throat, pharynx 
or speech were noted.    

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for 
service-connected tonsillitis.  The Veteran has reported 
experiencing occasional bouts of tonsillitis.  VA examination 
in April 2003 showed no symptomatology, particularly 
hoarseness, with inflammation of cords or mucous membrane, or 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
It appears that the Veteran's tonsillitis essentially has 
been asymptomatic throughout the appeal period.  Accordingly, 
the Board finds that the criteria have not been met for 
assigning a compensable rating for service-connected 
tonsillitis.  

Status-Post Hemorrhoidectomy

The Veteran's service-connected status-post hemorrhoidectomy 
currently is evaluated as zero percent disabling (non-
compensable) under DC 7336.  DC 7336 provides a zero percent 
(non-compensable) rating for mild or moderate hemorrhoids.  A 
10 percent rating is assigned for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent rating 
is assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
DC 7336 (2008).

The Veteran also has experienced scarring as a result of his 
service-connected hemorrhoids, so the Board must consider the 
relevant diagnostic criteria for evaluating scars.  DC 7801 
provides ratings for scars, other than the head, face, or 
neck, that are deep or that cause limited motion. Scars that 
are deep or that cause limited motion in an area or areas 
exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square 
inches (77 sq. cm.) are rated 20 percent disabling.  Scars in 
an area or areas exceeding 72 square inches (465 sq. cm.) are 
rated 30 percent disabling.  Scars in an area or areas 
exceeding 144 square inches (929 sq.cm.) are rated 40 percent 
disabling.  Note (1) to DC 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
DC 7801 (2008).

DC 7802 provides ratings for scars, other than the head, 
face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. 
cm.) or greater, are rated 10 percent disabling.  Note (1) to 
DC 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802 
(2008).

DC 7803 provides a 10 percent rating for superficial unstable 
scars. Note (1) to DC 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7803 (2008).

DC 7804 provides a 10 percent rating for superficial scars 
that are painful on examination.  Note (1) to Diagnostic Code 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 
10 percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable rating.  38 C.F.R. § 4.118, DC 7804 
(2008).

DC 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2008).

Based upon the symptomatology of the Veteran's hemorrhoids, 
as outlined below, the Board finds that consideration of 
other DC's for rating disorders of the digestive system is 
not warranted.  See generally 38 C.F.R. § 4.114.  As noted 
above, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts, 5 Vet. App. at 538.

In April 2003 the Veteran was provided a VA examination with 
respect to his hemorrhoids.  The examiner noted the prior 
history of hemorrhoidectomies in 1964 and 1968.  At the time 
of this examination the Veteran related that his symptoms of 
itching and swelling of external hemorrhoids had improved 
since this operations; however, the Veteran did report 
occasional mild flare-ups.  He complained of a change in the 
caliber of his stool.  He had never had a colonoscopy.  
Rectal examination showed no dominant masses.  Guaiac testing 
was negative.  Examination showed a small anterior external 
hemorrhoid and scarring from previous surgeries.  There was 
no evidence of current thrombosis or active bleeding.  The 
scars were 0.25 cm. in size.  They were not disfiguring.  
There also was no evidence of instability.  There further was 
no evidence of underlying tissue loss or ulceration.  The 
examiner diagnosed status-post hemorrhoidectomy with residual 
small external hemorrhoid and scarring.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for 
service-connected status post hemorrhoidectomy.  The clinical 
evidence does not show that the Veteran experiences any large 
or thrombotic hemorrhoids.  Although there is evidence that 
the Veteran has some discharge associated with his 
hemorrhoids, there is no evidence showing that the Veteran 
experienced secondary anemia or fissures at any time during 
the appeal period.  Thus, the Board finds that the criteria 
have not been met for a compensable disability rating for 
service-connected hemorrhoids under DC 7336.  See 38 C.F.R. 
§ 4.114, DC 7336 (2008).

The Board also finds that a compensable disability rating is 
not warranted for scarring related to the Veteran's 
hemorrhoidectomy.  The scars experienced by the Veteran as a 
result of his hemorrhoidectomy are not deep and do not cause 
any limitation of function of the relevant anatomic region.  
They all measure less than 39 sq. cm. in area.  They are not 
unstable or painful.  Thus, a separate compensable rating for 
scars associated with the Veteran's service-connected 
hemorrhoidectomy also is not warranted.  See generally 
38 C.F.R. § 4.118, DC's 7801-7805 (2008).

Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Board finds, however, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
tonsillitis or status post hemorrhoidectomy has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for tonsillitis is 
denied.

Entitlement to a compensable rating for status post 
hemorrhoidectomy is denied.


REMAND

In its May 2008 remand, the Board directed that the RO/AMC 
provide the Veteran with a statement of the case (SOC) on the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
dizziness.  See Board remand dated May 30, 2008, at pp. 14.  
A review of the claims file shows that, to date, the RO has 
not complied with the Board's May 2008 remand directive.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the Veterans Court 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in August 2009 without complying with the 
May 2008 remand instructions.  Given this error, another 
remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

As requested in the Board's May 2008 
remand, provide a Statement of the Case 
(SOC) to the Veteran on the issue of 
whether new and material evidence has been 
received to reopen a claim of service 
connection for dizziness.  This issue 
should be returned to the Board for 
appellate review only if the Veteran 
perfects a timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


